Case 4:19-cv-00723-RWS Document 39 Filed 06/29/20 Page 1 of 4 PageID #: 404



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          SHERMAN DIVISION

   JUSTIN TRUDEAU,                      §
        Plaintiff,                      §
                                        §
   v.                                   §      Civil Action No. 4:19-cv-00723
                                        §
   UNIVERSITY OF NORTH TEXAS,           §
   by and through its Board of Regents, §
   EVE BELL, in her Individual and      §
   Official Capacities; CHRISTINA       §
   BRODIE, in her Individual and        §
   Official Capacities; BRIAN           §
   RICHARDSON, in his Individual        §
   and official Capacity; DAVID         §
   HOLDEMAN, in his Individual and      §
   Official Capacity; and STEVEN        §
   COBB, in his Individual and Official §
   Capacity,                            §
          Defendants.                   §
______________________________________________________________________________

 DEFENDANTS’ UNOPPOSED MOTION TO APPEAR TELEPHONICALLY
______________________________________________________________________________

      Defendants The University of North Texas, Eve Bell in her individual and

official capacities, Christina Brodie, in her individual and official capacities, and

Brian Richardson, in his official capacity, (collectively “Defendants”), file this

Unopposed Motion to Appear Telephonically (the “Motion”). Defendants request that

this Court grant this Motion and allow counsel for defendants to appear

telephonically for the hearing set July 7, 2020 on Defendants’ Motion to Dismiss

Plaintiff’s Second Amended Complaint. In support of this request Defendants state

the following:
Case 4:19-cv-00723-RWS Document 39 Filed 06/29/20 Page 2 of 4 PageID #: 405



      1.     This Court issued an Order (Dkt. 35) setting Defendants’ Motion to

Dismiss Plaintiff’s Second Amended Complaint for hearing on July 7, 2020 at the

United States District Court for the Eastern District in Texarkana, Texas. The

Motion to Dismiss is fully briefed and is ripe for the Court’s consideration.

      2.     In the recent days, the number of daily confirmed COVID-19 cases in

Texas have surged. Hospitalizations due to exposure to the virus are rising, and

Governor Abbott and local officials have warned Texans that they should not leave

the safety of their homes unless absolutely necessary. 1

      3.     Due to the risk the pandemic crisis poses to the health and safety of

individuals, the Texas Attorney General’s Office advised all Assistant Attorneys

General that nonessential travel is prohibited. Counsel for Defendants live in Austin,

and the roundtrip journey to Texarkana is approximately 12 hours. Accordingly,

Defendants’ counsel would have to obtain a rental vehicle, make stops at gas stations,

and may be required to stay in a hotel for one night. Defendants’ counsel are

concerned about the health risks to themselves and their family associated with the

travel required to appear in person for the scheduled July 7, 2020 hearing.

      4.     Defendants’ counsel discussed the substance of this Motion with

Plaintiff’s counsel by email on June 23, 2020 and by telephone on June 26, 2020.

Plaintiff’s counsel does not oppose the relief requested herein. Plaintiff’s counsel is

also not opposed to conducting the hearing in person if that is what the Court deems



1 See, e.g., the Texas Tribune, Gov. Greg Abbott recommends Texans stay home as
coronavirus cases surge, https://www.texastribune.org/2020/06/23/texas-coronavirus-
greg-abbott-home/ (last visited June 29, 2020).
                                           2
Case 4:19-cv-00723-RWS Document 39 Filed 06/29/20 Page 3 of 4 PageID #: 406



appropriate.

      5.       For the reasons stated above, Defendants respectfully request that the

Court allow Defendants’ counsel to appear telephonically or by other remote means

for the hearing set on July 7, 2020.

                                         Respectfully submitted.

                                         KEN PAXTON
                                         Attorney General of Texas

                                         JEFFREY C. MATEER
                                         First Assistant Attorney General

                                         RYAN L. BANGERT
                                         Deputy First Assistant Attorney General

                                         DARREN L. MCCARTY
                                         Deputy Attorney General for Civil Litigation

                                         THOMAS A. ALBRIGHT
                                         Chief, General Litigation Division

                                         /s/ Matthew Bohuslav
                                         MATTHEW BOHUSLAV
                                         Texas Bar No. 24069395
                                         Assistant Attorney General
                                         Office of the Attorney General
                                         P.O. Box 12548, Capitol Station
                                         Austin, Texas 78711-2548
                                         Phone: 512-463-2120
                                         Fax: 512-320-0667
                                         matthew.bohuslav@oag.texas.gov
                                         Attorneys for Defendant UNT, Eve Bell,
                                         and Brian Richardson



                                         /s/ Rola Daaboul
                                         ROLA DAABOUL
                                         Texas Bar No. 24068473
                                         Assistant Attorney General

                                           3
Case 4:19-cv-00723-RWS Document 39 Filed 06/29/20 Page 4 of 4 PageID #: 407



                                        General Litigation Division
                                        P.O. Box 12548, Capitol Station
                                        Austin, Texas 78711-2548
                                        Phone: (512) 936-1322
                                        Fax: (512) 320-0667
                                        rola.daaboul@oag.texas.gov
                                        Attorneys for Defendant Christina
                                        Brodie


                          CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of June 2020, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system, which
automatically provided notice to all counsel of record.

                                        /s/ Matthew Bohuslav
                                        MATTHEW BOHUSLAV
                                        Assistant Attorney General



                       CERTIFICATE OF CONFERENCE

      I hereby certify that on June 26, 2020 I complied with the meet and confer
requirement in Local Rule CV-7(h) and conferred with Plaintiff’s counsel by
telephone. He indicated that Plaintiff’s counsel does not oppose this Motion.
Plaintiff’s counsel indicated that he is also not opposed to conducting the hearing in
person if that is what the Court deems appropriate.


                                        /s/ Matthew Bohuslav
                                        MATTHEW BOHUSLAV
                                        Assistant Attorney General




                                          4
